Citation Nr: 1203584	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  02-15 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for cardiovascular disease, to include hypertension, coronary artery disease (CAD), and residuals of rheumatic heart disease. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to November 1963. 

This appeal to the Board of Veterans Appeals (Board) arises from a February 2002 rating action that denied service connection for residuals of a back injury and for cardiovascular disease.  

In October 2002, the Veteran testified at a hearing before a decision review officer at the RO.  In February 2004, he testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C. 

In April 2004, the undersigned VLJ granted the Veteran's March 2004 motion to advance this case on the Board's docket pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2)  (West 2002) and 38 C.F.R. § 20.900(c) . 

By decisions of May 2004, June 2006, and December 2007, the Board remanded the issues on appeal to the RO for further development of the evidence and for due process development. 

By decision of July 2008, the Board denied service connection for residuals of a back injury and for cardiovascular disease.  The appellant appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By June 2009 Order, the Court vacated the Board's July 2008 decision and remanded the matter to the Board for compliance with instructions contained in a June 2009 Joint Motion for Remand of the appellant and the VA Secretary. 

By a decision of September 17, 2010, the Board denied service connection for a cardiovascular disorder.  However, the Veteran's representative submitted a motion to vacate that decision in September 2010 because he did not have a chance to review and respond to the VA examination report and opinion upon which the denial was based.  The representative stated that this evidence was never submitted to him.  As will be discussed below, the Board vacates the September 17, 2010 decision as to the Veteran's claim of service connection for a cardiovascular disorder, and issues this decision in its stead.  

Additionally in February 2010, and again in September 2010, the Board remanded the claim for service connection for a low back disorder.  The claim has been returned to the Board and is ready for further review.  

The issues of entitlement to service connection for cardiovascular disease, to include hypertension, coronary artery disease (CAD), and residuals of rheumatic heart disease and entitlement to service connection for residuals of a back injury is addressed in the REMAND below.  


FINDINGS OF FACT

1.  On September 17, 2010 the Board denied the Veteran's claim for service connection for cardiovascular disease, to include hypertension, coronary artery disease (CAD), and residuals of rheumatic heart disease claim.   

2.  Evidence pertinent to the Veteran's claim was not sent to the Veteran's representative for review prior to the September 17, 2010 Board decision.  


CONCLUSION OF LAW

The criteria for vacating the September 17, 2010 Board decision, with regard to the issue of entitlement to service connection for cardiovascular disease, to include hypertension, coronary artery disease (CAD), and residuals of rheumatic heart disease have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 


VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

The Board notes that it initially decided the Veteran's claim for service connection for cardiovascular disease, to include hypertension, coronary artery disease (CAD), and residuals of rheumatic heart disease claim in September 17, 2010.  The Veteran's representative submitted a motion to vacate that decision in September 2010 because the representative did not have a chance to review and respond to the VA examination report and opinion dated in May 2010 upon which the denial was based.  In a March 2011 letter the Board informed the representative that the decision would be vacated and review of the issue was suspended until all remand development had been completed.  


ORDER

The Board of Veterans Appeals decision issued on September 17, 2010 is vacated as to the issue of entitlement to service connection for cardiovascular disease, to include hypertension, coronary artery disease (CAD), and residuals of rheumatic heart disease.   



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Regarding the issue on appeal as to the low back, the Board previously remanded the claim to obtain additional information to ensure due process.  The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiner regarding the disorder on appeal.  The Board further emphasized that if the requested examiner was unable to furnish the opinion in the manner requested by the Board for any reason, the RO should schedule the Veteran for another examination by another physician to obtain the requested opinion.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As was noted in the Board's February 2010 remand, the Veteran contends that he injured his back on 2 occasions in service, and that his current low back disability is a result of those injuries.  In an April 2002 affidavit, a service comrade attested to the Veteran's fall off of a crate and complaints of back problems in service in 1961, and the Veteran gave testimony to that effect in February 2004; he also testified that he injured his back on another occasion in service when he fell over a cement cauldron. 

Available service medical records are negative for findings or diagnoses of any back injury, and the spine was normal on September 1963 separation examination. Post service, in November and December 1987, J. C., M.D., noted a current herniated nucleus pulposus and sciatica.  May 1988 Fair Oaks Hospital records indicated the onset of the Veteran's low back and bilateral leg pain in November 1987 after shoveling snow, with 1987 Fairfax Hospital magnetic resonance imaging showing effacement with left-sided disc herniation.  In April 1996, P. L., M.D., noted the Veteran's history of an inservice back injury, noting that, while there was considerable soft tissue injury, there was no fracture; after current examination, multi-level lumbar disc disease with sciatica was diagnosed.  In November 2003, S. C., M.D., noted the Veteran's history of back injuries in service, and lumbar disc disease with arthritis was diagnosed.  In June and July 2005, a VA physician opined that it was more likely than not that the Veteran's low back problem, degenerative disc disease, was related or made worse by his military service.  No rationale was provided.  Lumbar disc disease was diagnosed on June 2007 VA examination and again referenced on January 2008 VA examination. 

By decision of February 2010, the Board remanded this case to the RO to afford the Veteran a VA orthopedic examination and a medical opinion as to whether it was at least as likely as not (i.e., there was at least a 50% probability) that any currently-diagnosed back disability was a result of injury in military service, or a result of intercurrent post-service injury.  The Veteran was afforded a VA examination by C. T. McMurtry, M.D., at the Richmond, Virginia VA Medical Center (VAMC) in March 2010, with a May 2010 addendum, but the Board pointed out that she failed to provide all the medical opinions requested by the Board, stating that she could not render them without resorting to mere speculation. 

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has admonished the Board for relying on a medical opinion that was unable to establish a nexus, without resorting to speculation, as reason or justification for denying a claim. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence," including the use of equivocal language such as "may or may not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140   (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  However, the Court reiterated that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones, 23 Vet. App. at 390. 

The Board also requested that VA physician take into consideration and address specific evidence in the file.  This was not accomplished.  Under the circumstances, the Board remanded the claim to the RO to obtain a supplemental statement from Dr. McMurtry to resolve the issue on appeal.  The RO was to return the claims folder to C. T. McMurtry, M.D., at the Richmond VAMC for a detailed medical statement to supplement her prior March and May 2010 medical opinions regarding the etiology of the Veteran's current residuals of a back injury.  

Again, Dr. McMurtry was to render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed low back disability is a result of injury in military service, or a result of intercurrent post-service injury.  If Dr. McMurtry was unable to furnish the medical opinion in the manner requested by the Board for any reason, the RO was to schedule the Veteran for a new examination by another physician to obtain the requested answers.  

Dr. McMurtry reviewed the file in April 2011.  She did not provide the requested opinion.  Rather, she again stated that she could not provide an opinion without resorting to speculation since the service records were incomplete.  

As to the issue of cardiovascular disease, to include hypertension, coronary artery disease (CAD), and residuals of rheumatic heart disease, the Veteran's representative has stated that he did not receive a copy of the most recent VA examination report and opinion regarding this disability.  Thus a copy of the examination report must be sent to the representative and he should be allowed an opportunity to respond.  



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's representation a copy of the most recent VA examination report and opinion regarding his cardiovascular disease, to include hypertension, coronary artery disease (CAD), and residuals of rheumatic heart disease, conducted in March 2010 and the May 2010 addendum.  He should be allowed an opportunity to respond.  

2.  The RO should schedule the Veteran for a VA examination by an orthopedist who has not previously examined the Veteran.  The claims file and a complete copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed low back disability is a result of injury in military service, or a result of intercurrent post-service injury.  In making this determination, the examiner must discuss the credible lay statements regarding inservice injury, the private records showing intercurrent injury, the available service records, and the post-service medical records.  It is imperative that the doctor's opinion reflects consideration and specific discussion of all pertinent medical evidence and events reflected in the record, and as noted to include the statements of the Veteran and a service comrade attesting to inservice back injuries; the Veteran's available service medical records, including the September 1963 separation examination report; the November and December 1987 and May 1988 post-service medical records documenting an intercurrent post-service back injury after shoveling snow in 1987; Dr. P. L.'s April 1996 medical report; and the June and July 2005, June 2007, and January 2008 VA physicians' reports. 

The examining physician must set forth all examination findings, along with the complete rationale for all comments expressed and conclusions reached, in a typewritten report.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


